Citation Nr: 1142807	
Decision Date: 11/22/11    Archive Date: 12/06/11

DOCKET NO.  08-07 018	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Whether the reduction of the disability evaluation for right shoulder tendonitis (right shoulder disability) from 30 percent to 10 percent was warranted.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Terrence T. Griffin, Associate Counsel


INTRODUCTION

The Veteran had active service from January 1994 to December 1995.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from a June 2007 decision by the Department of Veterans Affairs (VA) Jackson, Mississippi, Regional Office (RO).  

The Veteran was scheduled to appear for a Board videoconference hearing in December 2009; however, he failed to report for this hearing.  Thus, the Veteran's hearing request is deemed withdrawn.  See 38 C.F.R. §§ 20.703, 20.704 (2010).  

The issue of entitlement to an increased disability evaluation for the right shoulder disability, rated 30 percent disabling, has been raised by the Veteran's statements in his July 2007 notice of disagreement, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and the matter is referred to the AOJ for appropriate action. 


FINDINGS OF FACT

1.  A June 2007 determination reduced from 30 percent to 10 percent the disability evaluation the right shoulder disability, effective September 1, 2007.

2.  At the time of the June 2007 rating action, the 30 percent disability evaluation for the right shoulder disability had been in effect from May 8, 1998, to August 31, 2007, more than 5 years and the evidence does not reflect a material improvement in the right shoulder disability that is reasonably certain to be maintained under the ordinary conditions of life.  


CONCLUSION OF LAW

The criteria for restoration of a 30 percent disability evaluation for the right shoulder disability have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.344, 4.1, 4.2, 4.3, 4.7, 4.10, 4.71a, Diagnostic Code 5204 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has considered the Veteran's claim with respect to the Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5100 et. seq.  Given the favorable outcome below, no conceivable prejudice to the Veteran could result from this adjudication.  

The Veteran contends that it was improper to reduce the disability evaluation for his right shoulder disability from 30 percent to 10 percent, given his right shoulder symptomatology.  

Disability ratings are intended to compensate impairment in earning capacity due to a service-connected disorder.  38 U.S.C.A. § 1155.  Separate Diagnostic Codes identify the various disabilities.  Id.  It is necessary to rate the disability from the point of view of the Veteran working or seeking work, 38 C.F.R. § 4.2, and to resolve any reasonable doubt regarding the extent of the disability in the Veteran's favor.  38 C.F.R. § 4.3.  If there is a question as to which disability rating to apply to the Veteran's disability, the higher rating will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

By way of history, service connection for the right shoulder disability was established in May 1996 and an initial 10 percent disability evaluation was assigned, effective December 30, 1995.  In December 1999, the RO granted a 30 percent disability evaluation for the condition, effective May 8, 1998, and continued this evaluation in August 1996.  However, in March 2007, the RO proposed to reduce the assigned disability evaluation to 10 percent and a June 2007 rating action implemented this reduction, effective September 1, 2007.  

As a foundational matter, ratings based on functional impairment of the upper extremities are predicated upon which is extremity is the Veteran's major extremity and minor extremity.  For VA rating purposes, only one extremity will be considered to be major and, absent evidence to the contrary, a Veteran will be presumed to be right hand dominant.  38 C.F.R. § 4.69.  In the present matter, the evidence confirms that the Veteran is right hand dominant, as documented at the June 2006 VA examination.  Thus, the analysis to follow will consider the Veteran's right upper extremity to be the major extremity.  

The Veteran's right shoulder disability is rated under 38 C.F.R. § 4.71a, Diagnostic Code 5024, which directs that this condition should be rated based on limitation of motion; therefore the disability is presently evaluated under Diagnostic Code 5201.  

Under Diagnostic Code 5201, limitation of motion to shoulder level warrants a 20 percent rating (i.e. 90 degrees).  A 30 percent rating is warranted for motion limited midway between the side and shoulder level (i.e. less than 90 degrees but more than 25 degrees shoulder motion).  A 40 percent rating contemplates motion limited to 25 degrees or less.  

When evaluating joint disabilities rated on the basis of limitation of motion, VA must consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  Recently, the Court clarified that although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, No. 09-2169 (U.S. Vet. App. Aug. 23, 2011); cf. Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995); Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991).  Instead, the Mitchell Court explained that pursuant to 38 C.F.R. §§ 4.40 and 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance, as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing.  See 38 C.F.R. §§ 4.40, 4.45.  Thus, functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above.  Thus, in evaluating the severity of a joint disability, VA must determine the overall functional impairment due to these factors.

The Board notes that the protective provisions of 38 C.F.R. § 3.344 apply to the reduction at issue because the rating was in effect from May 8, 1998 to September 1 2007, or approximately 9 years and 3 months.  See Smith (Raymond) v. Brown, 5 Vet. App. 335, 339 (1993) (holding that 38 C.F.R. § 3.344 was not applicable to a rating that had been in effect four years, ten months and twenty-two days.).  

The regulatory requirements for reducing a disability rating that has continued at the same level for 5 years or more are more stringent than the general requirements for periodically increasing or decreasing a disability evaluation.  See 38 C.F.R. § 3.344(a)-(c); Collier v. Derwinski, 2 Vet. App. 249-50 (1990).  These rigorous protections are found in 38 C.F.R. § 3.344(a) and require evidence that the service-connected condition has materially improved and, with a reasonable certainty, will continue under the ordinary conditions of life.  See Brown (Kevin) v. Brown, 5 Vet. App. 413, 420 (1993).

The December 1999 rating action that assigned a 30 percent disability evaluation for the right shoulder disability was based on a May 1998 VA hospitalization record and a September 1998 VA treatment record.  The May 1998 hospitalization record documented the Veteran's account of right shoulder pain, stiffness and inability to raise his arm above his head, as well as limited right shoulder (I) abduction to 60 degrees; (II) flexion to 90 degrees; and (III) external and internal rotation, respectively, to 60 degrees.  The September 1998 treatment record detailed his continued report of right shoulder pain and limited right shoulder (I) abduction to 40 degrees; and (II) flexion to 45 degrees.  

The 30 percent disability evaluation was subsequently continued, in light of a June 2006 VA examination.  During the examination, the Veteran reported pain, weekly flare-ups, and increased symptoms with repetitive usage.  At this time, the examiner noted the Veteran's unemployed status, his account of being unable to obtain employment, at least in part, because this condition and the extent relevant symptoms caused impairment at his prior place of employment.  Range of motion examination revealed right shoulder (I) abduction to 180 degrees; (II) flexion to 160 degrees; and (III) internal and external rotation, respectively, to 90 degrees, with pain and acromioclavicular (AC) joint crepitation and popping.  Physical examination also revealed right shoulder tenderness to palpitation and pain on Hawkins impingement testing.  

Prior to implementing the reduced disability evaluation, the Veteran was provided a March 2007 VA examination.  The examiner indicated that the Veteran's right shoulder remained symptomatic, with such symptoms likely impairing his ability to obtain employment.  Range of motion examination elicited limited right shoulder (I) abduction to 160 degree; (II) flexion to 160 degrees; and (III) internal and external rotation, respectively, to 90 degrees, with pain and AC joint popping.  Further, the results of the Hawkings impingement test were slightly positive.  Ultimately, the examiner conveyed an inability to provide an opinion regarding the level of functional impairment caused by right shoulder symptoms without resorting to speculation.  

In April 2009, the Veteran was again examined for VA purposes.  During the examination, the Veteran reported daily shoulder pain that increased with movement, lifting and his usage of crutches for a service-connected condition.  Range of motion examination revealed painful limited right shoulder (I) abduction to 80 degrees; (II) flexion to 140 degrees; and (III) internal and external rotation, respectively, to 80 degrees, with pain causing such limitation.  In a July 2009 addendum, the examiner further stated that an opinion as to the level of functional impairment present during a flare-up would require speculation.  

Upon considering the evidence of record and the applicable reduction regulations, the Board finds that there is insufficient evidence of record to support a finding that the Veteran's right shoulder disability has materially improved, much less that any such improvement will with a reasonable certainty be maintained under the ordinary conditions of life.  See 3.344; Brown (Kevin), supra.  

Initially, since the assignment of a 30 percent disability evaluation, the Veteran has provided a consistent and competent account of right shoulder symptomatology, to include pain and functional impairment.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  As such, the Board finds the Veteran's statements on these matters to be competent, credible and highly probative evidence that there has been no has been no material improvement of the right shoulder condition that is reasonably certain to be maintained under the ordinary conditions of life.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362, 367-68 (2005) (it is the Board's responsibility, as fact-finder, to determine the credibility and weight to be given to the evidence)

Additionally, the RO granted the 30 percent disability evaluation for the right shoulder disability, based on a May 1998 VA hospitalization record and a September 1998 VA treatment record, which included the notation of right shoulder (I) pain and limited right shoulder (II) abduction to as much as 40 degrees and (III) flexion to as much as 45 degrees.  This 30 percent disability evaluation was subsequently continued, based on a June 2006 VA examination, documenting painful motion, weekly flare-ups, AC joint crepitation and popping and, likely, employment impairment.  What is more, the June 2006 examination report documents right shoulder (I) abduction to 180 degrees and (II) flexion to 160 degrees.  Significantly, since the grant of a 30 percent disability evaluation, the evidence consistently reflects similar, or more severe, functional impairment, due to factors such as pain, fatigueability and lack of endurance, and there is no medical opinion to the contrary.  See Mitchell and DeLuca.  Moreover, the March 2007 and April 2009 range of motion findings document more severe limitation of right shoulder motion than was noted at the May 1998 VA hospitalization, the September 1998 VA treatment and the June 2006 VA examination, which served as the basis for the grant and continuation of the 30 percent disability evaluation for this condition.  Additionally, since the grant of the 30 percent disability evaluation, the evidence of record, to include respective March 2007 and April 2009 VA examinations, suggests right shoulder symptomatology may have increased in severity to cause, at least arguable, employment related impairment.  

In sum, based on the evidence of record, medical and lay, the Board finds it unreasonable that there has been a material improvement in the Veteran's right shoulder disability, much less improvement that is reasonably certain to be maintained under the conditions of ordinary life.  Thus, the Board finds that restoration of the 30 percent disability evaluation, effective September 1, 2007, is warranted and the Veteran's appeal is granted.


ORDER

A 30 percent disability evaluation for the right shoulder disability is restored, effective September 1, 2007, subject to the law and regulations governing payment of monetary benefits.



______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


